LOGO [g721968g30t51.jpg]

Exhibit 10.1

Christa Davies

Aon Corporation

United States

June 25, 2019

International Assignment: Chicago, Illinois to London, England

Dear Christa,

This letter serves to amend your international assignment letter effective
July 1, 2016 governing the terms of your international assignment from Chicago,
Illinois to London, England (your “International Assignment Letter”).

Pursuant to this letter, the term of your international assignment shall be
extended an additional one year, through June 30, 2020.

Except as otherwise expressly modified herein, the terms of the International
Assignment Letter, and your acknowledgment and acceptance thereof, shall
continue in full force and effect.

Please confirm acceptance of the terms and conditions of this letter by signing
below and returning a copy of the signed letter to me.

 

Sincerely, /s/ Siobhan Cifelli Siobhan Cifelli Chief Human Resources Officer
(interim) Acknowledged and Agreed: /s/ Christa Davies Christa Davies